Citation Nr: 1812651	
Decision Date: 02/28/18    Archive Date: 03/08/18

DOCKET NO.  10-45 427	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a rating in excess of 20 percent for lumbosacral spine injury with degenerative joint disease and erectile dysfunction associated with total knee replacement, right knee, to include whether the reduction from 40 to 20 percent was proper.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kelly A. Gastoukian, Associate Counsel




INTRODUCTION

The Veteran had active service from December 1970 to November 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Waco, Texas.

In June 2017, the Board remanded the matter for further development. The case has been returned to the Board.


FINDING OF FACT

In a December 2017 correspondence, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran's representative that the Veteran wished to withdraw the issue currently on appeal.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal on the issue of entitlement to a rating in excess of 20 percent for lumbosacral spine injury with degenerative joint disease and erectile dysfunction associated with total knee replacement, right knee, to include whether the reduction from 40 to 20 percent was proper have been met. 38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. 38 U.S.C. § 7105. An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision. 38 C.F.R. § 20.204. Withdrawal may be made by the appellant or by his authorized representative. 38 C.F.R. § 20.204. 

In the present case, the Veteran's representative submitted a written statement, received in December 2017, expressing his desire to withdraw his appeal as to the issue currently on appeal. As the Veteran has withdrawn his appeal as to this issue, there remains no allegation of errors of fact or law for appellate consideration. Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal as to entitlement to a rating in excess of 20 percent for lumbosacral spine injury with degenerative joint disease and erectile dysfunction associated with total knee replacement, right knee, to include whether the reduction from 40 to 20 percent was proper is dismissed.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


